Exhibit 10.1

INCREASE AGREEMENT

This Increase Agreement (this “Agreement”) is made as of November 5, 2019, by
and among STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P., a Delaware limited
partnership and each other Borrower signatory hereto (collectively, the
“Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking association, as a
Lender (“KeyBank”) and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of June 27,
2019 with respect to certain financial accommodations to be provided by the
Administrative Agent and the Lenders to the Borrower, as amended by the certain
“First Amendment to Amended and Restated Credit Agreement dated as of August 9,
2019 (as so amended, and as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms utilized herein which are defined in the Credit Agreement
shall have the same meaning herein);

WHEREAS, the Borrower has requested that the aggregate amount of the Revolving
Commitments evidenced by the Credit Agreement be increased to One Hundred
Thirty-Five Million and 00/100 Dollars ($135,000,000.00) pursuant to an exercise
of its accordion rights as provided in Section 2.08(d) of the Credit Agreement
and;

WHEREAS, in connection with the increase of the aggregate Commitments evidenced
by the Credit Agreement, Keybank National Association is increasing the amount
of its Commitment to Thirty-Eight Million and 00/100 Dollars ($38,000,000.00),
Texas Capital Bank, N.A. is increasing the amount of its Commitment to
Twenty-Nine Million and 00/100 Dollars ($29,000,000.00), SunTrust Bank is
increasing the amount of its Commitment to Thirty-Four Million and 00/100
Dollars ($34,000,000.00) and Fifth Third Bank is increasing the amount of its
Commitment to Thirty-Four Million and 00/100 Dollars ($34,000,000.00).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed by and among the Borrower, the
Administrative Agent and KeyBank, as follows:

1.Effective upon the date hereof, the aggregate of the Commitments of the
Lenders under the Credit Agreement is hereby increased to One Hundred
Thirty-Five Million Dollars ($135,000,000.00).

2.Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by Schedule 2.01 annexed hereto.

3.The provision of Section 2.08(d) of the Credit Agreement requiring that the
amount of any increase in the Total Commitments be in a minimum amount of Twenty
Million Dollars ($20,000,000.00) and in increments of Twenty Million Dollars
($20,000,000.00) in

2549465.5

--------------------------------------------------------------------------------

excess thereof is hereby waived solely in connection with the increase of the
Total Commitments set forth in this Agreement.

4.Notwithstanding anything to the contrary in that certain Deed of Trust with
Absolute Assignment of Leases and Rents, Security Agreement, Fixture Filing and
Financing Statement (the “Emmett Deed of Trust”) dated June 27, 2019 by SST IV
3730 EMMETT F LOWRY EXPY, LLC, a Delaware limited liability company (“Emmett
Borrower”), in favor of Rebecca Conrad, Esq. for the benefit of the
Administrative Agent on behalf of the Lenders under the Credit Agreement, the
Borrower, the Administrative Agent and the Lenders hereby agree that the
Collateral set forth in the Credit Agreement and the personal property subject
to the Liens of the Emmett Deed of Trust specifically exclude, and Emmett
Borrower does not grant a security interest in, any personal property owned by
Emmett Borrower and located on the real property owned by Emmett Borrower which
is subject to the Emmett Deed of Trust.

5.The parties hereto acknowledge and agree that all of the terms and conditions
of the Loan Documents shall remain in full force and effect, except as expressly
provided in this Agreement or in any other document executed in connection with
this Agreement.

6.Borrower hereby ratifies, confirms and reaffirms all of the terms and
conditions of the Loan Documents, and that the obligations of Borrower under the
Loan Documents, as amended as provided for herein, are evidenced by the Loan
Documents.

7.Borrower acknowledges, confirms and agrees that to Borrower’s actual
knowledge, Borrower does not have any offsets, defenses, claims or counterclaims
against Administrative Agent and/or the Lenders with respect to any of
Borrower's liabilities and obligations to Administrative Agent and the Lenders
under the Loan Documents.

8.The execution of this Agreement and acceptance of any documents related hereto
shall not be deemed to be a waiver of any breach, Default or Event of Default
under the Loan Documents, whether or not known to Administrative Agent or the
Lenders and whether or not existing on the date of this Agreement.

9.This Agreement, and all other documents, instruments and agreements relating
thereto, as same may be amended hereby, constitute the legal, valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
except as such may be limited by the application of bankruptcy, moratorium,
reorganization and other laws affecting the rights of creditors generally or by
general equitable principles.

10.Borrower warrants and represents that Borrower has consulted with independent
legal counsel of Borrower's selection in connection with this Agreement and is
not relying on any representations or warranties of Administrative Agent and/or
Lenders or its counsel in entering into this Agreement.

11.This Agreement shall constitute a Loan Document.

12.Any determination that any provision of this Agreement or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Agreement.

2

2549465.5

--------------------------------------------------------------------------------

13.This Agreement shall be binding upon Borrower, Administrative Agent, KeyBank
and their respective successors and assigns and shall inure to the benefit of
Borrower, Administrative Agent, KeyBank and their respective successors and
assigns.

14.This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and performed in such
State (without regard to principles of conflict laws) and any applicable law of
the United States of America.

15.This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging transmission (e.g. pdf
by email) shall be effective as delivery of a manually executed counterpart of
this Agreement.  Said counterparts shall constitute but one and the same
instrument and shall be binding upon each of the undersigned individually as
fully and completely as if all had signed but one instrument and shall be
unaffected by the failure of any of the undersigned to execute any or all of
said counterparts.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3

2549465.5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Increase Agreement to be
executed by their authorized officers all as of the day and year first above
written.

BORROWER:

 

STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P.,

a Delaware limited partnership

 

By:

Strategic Storage Trust IV, Inc.,

 

a Maryland corporation, its General Partner

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

 

Name:

 

H. Michael Schwartz

 

Title:

 

Chief Executive Officer

 

SST IV 1105 NE INDUSTRIAL BLVD, LLC,

SST IV 3730 EMMETT F LOWRY EXPY, LLC,

SST IV 3167 VAN BUREN BLVD, LLC,

SST IV 8020 LAS VEGAS BLVD S, LLC,

SST IV 1401 N MERIDIAN AVE, LLC,

SST IV 2555 W CENTENNIAL PKWY, LLC,

SST IV 275 GOODLETTE-FRANK RD, LLC,

SST IV 3101 TEXAS AVE S, LLC,

SST IV 3750 FM 1488, LLC,

SST IV 27236 US HWY 290, LLC,

SST IV 20535 W LAKE HOUSTON PKWY, LLC,

SST IV 7474 GOSLING RD, LLC,

SST IV 1610 JIM JOHNSON RD, LLC,

each a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

 

Name:

 

H. Michael Schwartz

 

Title:

 

Chief Executive Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


[Signature Page to Increase Agreement]

2549465

--------------------------------------------------------------------------------

 

 

 

 

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

 

 

 

 

By:

/s/Christopher T. Neil

Name:

Christopher T. Neil

Title:

Senior Banker

 

 

TEXAS CAPITAL BANK, N.A., as a Lender

 

 

 

 

By:

/s/Brett Walker

Name:

Brett Walker

Title:

Senior Vice President

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

By:

/s/Nick Preston

Name:

Nick Preston

Title:

Director

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

/s/John Kang

Name:

John Kang

Title:

Director

 

 

 

 

[Signature Page to Increase Agreement]

2549465

--------------------------------------------------------------------------------

 

Schedule 2.01

 

LENDER

LOAN COMMITMENT

(Percentage)

 

KeyBank National Association

$38,000,000.00

(28.14814815%)

TEXAS CAPITAL BANK, N.A.

$29,000,000.00

(21.48148149%)

SUNTRUST BANK

$34,000,000.00

(25.18518518%)

FIFTH THIRD BANK

$34,000,000.00

(25.18518518%)

TOTAL

$135,000,000.00

(100%)

 

 

 

Schedule 2.01 to Increase Agreement

--------------------------------------------------------------------------------

 

GUARANTOR CONFIRMATION

 

The undersigned hereby acknowledges and consents to the foregoing Increase
Agreement and acknowledges and agrees that it remains obligated for all
obligations and liabilities of the Borrower to the Administrative Agent and the
Lenders under the Credit Agreement as provided for under the Guaranty provided
by the undersigned dated June 27, 2019, including, without limitation, repayment
of the principal sum of One Hundred Thirty-Five Million and 00/100 Dollars
($135,000,000.00) (subject to increase to an aggregate principal sum of up to
Three Hundred Million and 00/100 Dollars ($300,000,000.00) in accordance with
Section 2.08 of the Credit Agreement) or so much thereof as may be due and owing
under any Note or any of the other Loan Documents, together with interest and
any other sums payable under any Note or any of the other Loan Documents.

 

 

STRATEGIC STORAGE TRUST IV, INC.,

a Maryland corporation

 

 

 

 

By:

/s/ H. Michael Schwartz

Name:

H. Michael Schwartz

Title:

Chief Executive Officer




Guarantor Confirmation

2549465

--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR CONFIRMATION

 

The undersigned each hereby acknowledges and consents to the foregoing Increase
Agreement and acknowledges and agrees that it remains obligated for all
obligations and liabilities of the Borrower to the Administrative Agent and the
Lenders under the Credit Agreement as provided for under the Subsidiary Guaranty
provided by the undersigned dated June 27, 2019, including, without limitation,
repayment of the principal sum of One Hundred Thirty-Five Million and 00/100
Dollars ($135,000,000.00) (subject to increase to an aggregate principal sum of
up to Three Hundred Million and 00/100 Dollars ($300,000,000.00) in accordance
with Section 2.08 of the Credit Agreement) or so much thereof as may be due and
owing under any Note or any of the other Loan Documents, together with interest
and any other sums payable under any Note or any of the other Loan Documents.

 

 

SST IV 856-882 FRELINGHUYSEN AVE, LLC,

SST IV 8415 QUEENSTON BLVD, LLC,

SST IV 23316 REDMOND FALL CITY RD NE, LLC,

SST IV 7307 UNIVERSITY CITY BLVD, LLC,

SST IV 2307 HYDRAULIC RD, LLC,

each a Delaware limited liability company

 

 

By:

Strategic Storage Trust IV, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

By:

/s/ H. Michael Schwartz

Name:

H. Michael Schwartz

Title:

Chief Executive Officer

 

 

 

Subsidiary Guarantor Confirmation

2549465